Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 11, 13, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 10,999,873, hereinafter Liu), in view of Xiong et al (US 2018/0041957, hereinafter Xiong), in view of Dinan (US 2013/0028204, hereinafter Dinan) and in view of Yang et al (US 2018/0310329, hereinafter Yang).

Regarding claim 1, Liu discloses a method for random access, comprising: determining, in a two-step random access procedure, a first scrambling sequence according to a first random access preamble index of the two-step random access procedure (determining a scrambling code according to the random access preamble, C: 3 R: 14-16, PRACH preambles have index numbers, Fig. 7 and two-step RA procedure, Fig. 2); and performing a first scrambling or descrambling process on a data channel in a first message in a random access procedure according to the first scrambling sequence (scrambling the data information using the scrambling code, C: 3 R: 16-17, both the preamble and data are transmitted in the first message of the two-step RA procedure, Fig. 2 and data is transmitted on separate frequency/channel from the PRACH (i.e. on the data channel), Fig. 6); wherein the first message comprises and there is a mapping relationship between the preamble sequence and the data channel (there is a relationship between the preamble and the time-frequency resources for data transmission, C: 8 R; 10-11 and Fig. 7);													and does not explicitly disclose wherein the first scrambling or descrambling process comprises scrambling or descrambling performed on an encoded information bit on the data channel.  Xiong discloses scrambling a packet on the PUSCH after encoding and rate matching, Para [0153].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Xiong in the system of Liu to reduce cost and power consumption of MTC operations which may perform random access in order to transmit a small amount of data; 		 									and does not explicitly disclose a preamble sequence identified by the first random access preamble index.  Dinan discloses the preamble sequence is selected using the preamble index, Para [0110].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Dinan in the system of Liu in view of Xiong in order to enhance the time alignment in multicarrier OFDM communication systems employing multiple timing advances;										and does not disclose wherein the preamble sequence corresponds to a resource position of the data channel.  Yang discloses a UE transmits data at a resource position indicated by the random access preamble sequence, Para [0103].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yang in the system of Liu in view of Xiong and Dinan in order to lower signaling overhead and increase the number of accessed UEs.
Regarding claims 5 and 13, Liu discloses the method/device according to claim 1/11, wherein determining the first scrambling sequence according to the first random access preamble index comprises: according to the first random access preamble index and a mapping relationship between preamble indexes and scrambling sequences, determining the first scrambling sequence from a scrambling sequence set (there is a relationship between the random access preamble and the scrambling code, C: 8 R: 13-15 and there are a number (i.e. a set) of RA preambles for the two-step RA procedure, C: 7 R: 53-55, and therefore a set number of scrambling codes).
Regarding claims 8 and 18, Liu discloses the method/device according to claim 1/11, wherein the method is performed by a network device, and the first message comprises a preamble and the data channel (preamble and data transmitted by the UE in “first message”, Fig. 2).
Regarding claims 21 and 22, Liu discloses the method/device according to claim 8/18, wherein the preamble is related to the first random access preamble index (the preamble transmitted in the first message is the RA preamble, Fig. 2).  
Regarding claim 11, Liu discloses a communication device (UE, Fig. 2/16), comprising: a processor (processor, Fig. 16); and a memory (memory, Fig. 16); wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to: determining, in a two-step random access procedure, a first scrambling sequence according to a first random access preamble index of the two-step random access procedure (determining a scrambling code according to the random access preamble, C: 3 R: 14-16 and two-step RA procedure, Fig. 2); and performing a first scrambling or descrambling process on a data channel in a first message in a random access procedure according to the first scrambling sequence (scrambling the data information using the scrambling code, C: 3 R: 16-17, both the preamble and data are transmitted in the first message of the two-step RA procedure, Fig. 2 and data is transmitted on separate frequency/channel from the PRACH (i.e. on the data channel), Fig. 6); wherein the first message comprises and there is a mapping relationship between the preamble sequence and the data channel (there is a relationship between the preamble and the time-frequency resources for data transmission, C: 8 R; 10-11 and Fig. 7); and does not explicitly disclose wherein the first scrambling or descrambling process comprises scrambling or descrambling performed on an encoded information bit on the data channel.  Xiong discloses scrambling a packet on the PUSCH after encoding and rate matching, Para [0153]; and does not explicitly disclose a preamble sequence identified by the first random access preamble index.  Dinan discloses the preamble sequence is selected using the preamble index, Para [0110]; and does not disclose wherein the preamble sequence corresponds to a resource position of the data channel.  Yang discloses a UE transmits data at a resource position indicated by the random access preamble sequence, Para [0103].  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Xiong, in view of Dinan, in view of Yang and in view of Malladi et al (US 2014/0133443, hereinafter Malladi).

Regarding claims 7 and 17, Liu discloses the method/device according to claim 1/11, wherein the 
method is performed by a terminal device, and the method further comprises: determining the first random access preamble index from a random access preamble set.  Malladi discloses the UE can select a RA preamble index from a RA preamble set, claim 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Malladi in the system of Liu in view of Xiong, Dinan and Yang in order to reduce overhead and improve system capacity for RA procedures.  

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  Applicant admits on page 8 of arguments Liu merely discloses that a plurality of random access preambles are associated (i.e. mapped) with a preconfigured time-frequency resource for data.  Applicant argues the mapping relationship is between a specific RA preamble sequence and the data channel.  									In response, any additional details of the mapping relationship are not limitations in the claim and therefore the argument is irrelevant.  Further Applicant is wrong anyway, there is a relationship between all preambles to time-frequency resources (this would include the specific preamble sequence).  The new reference Yang is even more explicit: a preamble sequence indicates the resource position where data is transmitted on, Para [0103].  A preamble sequence maps to a resource position for data transmission.  This also directly reads on the new limitation of the preamble sequence corresponding to a resource position of the data channel.						Applicant makes confusing and unclear argument that the preamble sequence corresponds to a resource position of the data channel but not to a resource itself of the data channel.  Applicant admits again Liu discloses a relationship between RA preambles and time-frequency resources on page 9 of arguments.  Applicant argues Liu does not give concrete examples on the relationship and there could be different types of relationships.  In response, Liu discloses a relationship and the type of relationship is not a limitation in the claim.  Further, Yang is even more explicit, almost word for word the same as the new limitation (a preamble indicates the resource position for data transmission).  The preamble sequence maps to a resource position used for data transmission.    					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461